Exhibit 10.16

 

SEVERANCE COMPENSATION AGREEMENT

 

This SEVERANCE COMPENSATION AGREEMENT (“Agreement”) is effective as of January
1, 2004, between NEWPORT CORPORATION, a Nevada corporation (the “Company”), and
Robert J. Phillippy (the “Executive”).

 

WHEREAS, the Company’s Board of Directors has determined that it is appropriate
to reinforce and encourage the continued attention and dedication of members of
the Company’s management, including the Executive, to their assigned duties
without distraction in potentially disturbing circumstances arising from the
possibility of a change in control of the Company; and

 

WHEREAS, the Company and the Executive desire to set forth the terms and
conditions upon which the Company will pay severance compensation to the
Executive if the Executive’s employment with the Company terminates under one of
the circumstances described herein following a Change in Control of the Company
(as defined in Section 2 below).

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties agree as follows:

 

1. Term. The term of this Agreement shall commence on the date hereof and shall
continue for a period extending until two (2) years following the date on which
notice of termination of this Agreement is given by either the Company or
Executive to the other (unless earlier terminated pursuant to Section 3(f)).

 

2. Definition of Change in Control. For purposes of this Agreement, a “Change in
Control” of the Company shall be deemed to have occurred if:

 

(i) there shall be consummated any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of the Company’s outstanding voting securities would be converted
into cash, securities or other property (other than a merger of the Company in
which the holders of the Company’s outstanding voting securities immediately
prior to the merger have the same proportionate ownership of at least eighty
percent (80%) of the outstanding voting securities of the surviving corporation
immediately after the merger); or

 

(ii) there shall be consummated any consolidation or merger of the Company in
which the Company is the surviving corporation, but the holders of the Company’s
outstanding voting securities immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing less than fifty percent (50%) of
the total combined voting power of all outstanding voting securities of the
Company immediately after such merger or consolidation; or

 

(iii) there shall be consummated any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of the Company; or

 

(iv) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

 

(v) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), shall become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
of twenty percent (20%) or more of the Company’s outstanding voting securities
(other than any such person who is the record owner of at least fifteen percent
(15%) of the Company’s outstanding voting securities on the date hereof, other
than nominees); or



--------------------------------------------------------------------------------

(vi) during any period of two consecutive years during the term of this
Agreement, individuals who at the beginning of the two year period constituted
the entire Board of Directors do not for any reason constitute a majority
thereof unless the election, or the nomination for election by the Company’s
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period; or

 

(vii) an event constituting a “Business Combination” under the Company’s
Articles of Incorporation as amended to date.

 

3. Termination of Employment Following Change in Control.

 

(a) Eligible Termination. The Executive shall be entitled to the compensation
set forth in Section 4 of this Agreement if (1) a Change in Control of the
Company shall have occurred while the Executive is an employee of the Company
and (2) the Executive’s employment with the Company is subsequently terminated
by the Company or by the Executive within two (2) years of such Change in
Control, unless such termination is as a result of:

 

(i) the Executive’s death; or

 

(ii) the Executive’s Disability (as defined in Section (3)(b) below); or

 

(iii) the Executive’s Retirement (as defined in Section 3(c) below); or

 

(iv) the Executive’s termination by the Company for Cause (as defined in Section
3(d) below); or

 

(v) the Executive’s decision to terminate employment other than for Good Reason
(as defined in Section 3(e) below).

 

(b) Disability. For the purposes of this Agreement, the term “Disability” shall
mean the Executive’s incapacity due to physical or mental illness which results
in the Executive’s absence from his duties with the Company on a full-time basis
for six (6) consecutive months and prevents the Executive from returning to the
full-time performance of duties within thirty (30) days after receipt of written
notice of termination from the Company.

 

(c) Retirement. For the purposes of this Agreement, the term “Retirement” shall
mean termination of the Executive’s employment by the Company or by the
Executive based on the Executive having reached age sixty-five (65) or such
other age as shall have been fixed in any arrangement established with the
Executive’s consent with respect to the Executive.

 

(d) Cause. For purposes of this Agreement only, the Executive shall be deemed
terminated for “Cause” only if Executive has engaged in fraud, misappropriation
or embezzlement on the part of the Executive. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Company’s Board of Directors at a meeting of the Board called
and held for that purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel, to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct set forth in this Section 3(d) and specifying
the particulars thereof in detail.

 

2



--------------------------------------------------------------------------------

(e) Good Reason. For purposes of this Agreement, the term “Good Reason” shall
mean any of the following (without the Executive’s express written consent):

 

(i) the Company has materially reduced the Executive’s position, duties,
responsibilities, status, or offices as in effect immediately prior to a Change
in Control of the Company, or removed the Executive from or failed to reelect
the Executive to any of such positions, except in connection with the
termination of his employment for Disability, Retirement or Cause or as a result
of the Executive’s death;

 

(ii) a reduction by the Company in the Executive’s base salary as in effect on
the date hereof or as the same may be increased from time to time during the
term of this Agreement or the Company’s failure to increase (within twelve (12)
months of the Executive’s last increase in base salary) the Executive’s base
salary after a Change in Control of the Company in an amount which at least
equals, on a percentage basis, the average percentage increase in base salary
for all officers of the Company effected in the preceding 12 months;

 

(iii) any failure by the Company to continue in effect any benefit plan or
arrangement (including, without limitation, the Company’s life insurance,
accident, disability and health insurance plans, 401(k) and bonus plans, stock
options, monthly automobile allowance, and all other similar plans which are
from time to time made generally available to senior executives of the Company)
and in which the Executive is participating at the time of a Change in Control
of the Company (or any other plan providing the Executive with substantially
similar benefits) (each hereinafter referred to as a “Benefit Plan”), or the
taking of any action by the Company which would adversely affect the Executive’s
participation in or materially reduce the Executive’s benefits under any such
Benefit Plan or deprive the Executive of any material fringe benefit enjoyed by
the Executive at the time of a Change in Control of the Company;

 

(iv) any failure by the Company to continue in effect any incentive plan or
arrangement (including, without limitation, the Company’s plans enumerated in
subparagraph (iii) above and similar incentive compensation benefits) in which
the Executive is participating at the time of a Change in Control of the Company
(or any other plans or arrangements providing him with substantially similar
benefits) (each hereinafter referred to as an “Incentive Plan”) or the taking of
any action by the Company which would adversely affect the Executive’s
participation in any such Incentive Plan or reduce the Executive’s potential
benefits under any such Incentive Plan, expressed as a percentage of his base
salary, by more than 10 percentage points in any fiscal year as compared to the
immediately preceding fiscal year;

 

(v) any failure by the Company to continue in effect any plan or arrangement to
receive securities of the Company (including, without limitation, the Company’s
stock option and purchase plans and any other plan or arrangement to receive and
exercise stock options, stock appreciation rights, restricted stock or grants
thereof) in which the Executive is participating at the time of a Change in
Control of the Company (or plans or arrangements providing him with
substantially similar benefits) (each hereinafter referred to as a “Securities
Plan”) or the taking of any action by the Company which would adversely affect
the Executive’s participation in or materially reduce the Executive’s benefits
under any such Securities Plan;

 

(vi) a relocation of the Company’s principal executive offices to a location
outside of Orange County, California, or the Executive’s relocation to any place
other than the

 

3



--------------------------------------------------------------------------------

location at which the Executive performed the Executive’s duties prior to a
Change in Control of the Company, except for required travel by the Executive on
the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations at the time of a Change of Control of
the Company;

 

(vii) any failure by the Company to provide the Executive with the number of
paid vacation days to which the Executive is entitled at the time of a Change of
Control of the Company;

 

(viii) any material breach by the Company of any provision of this Agreement
which is not cured within thirty (30) days following written notice by the
Executive;

 

(ix) any failure by the Company to obtain the assumption of this Agreement by
any successor or assignee of the Company; or

 

(x) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3(f), and for purposes of this Agreement, no such purported termination
shall be effective.

 

(f) Notice of Termination for Disability, Retirement, or Cause. If the
Executive’s employment is terminated by Company for reasons set forth in Section
3(b), 3(c), or 3(d), the Company shall provide to the Executive a notice of
termination which shall indicate the specific provisions of this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provisions so indicated (the “Notice of Termination”). For purposes of this
Agreement, no such purported termination by the Company shall be effective
without such Notice of Termination. The Executive’s employment with the Company,
and this Agreement, shall terminate without payment of any compensation or
benefits hereunder (i) if for Executive’s Disability, thirty (30) days following
receipt of the Notice of Termination by the Executive, or (ii) if for Retirement
or Cause, on the date such Notice of Termination is delivered to the Executive.
Notwithstanding the foregoing, if within thirty (30) days after any Notice of
Termination is given to the Executive by the Company the Executive notifies the
Company that a dispute exists concerning the termination, the effective date of
termination of Executive’s employment, and this Agreement, shall be the date the
dispute is finally determined, whether by mutual agreement by the parties or
upon final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected).

 

4. Severance Compensation upon Termination following Change in Control. Except
as set forth in Section 5 below, no severance compensation shall be payable
under this Agreement unless and until (a) there has been a Change in Control of
the Company while the Executive is an employee of the Company and (b) the
Executive’s employment with the Company is terminated in accordance with Section
3(a). If the Executive’s employment with the Company is terminated in accordance
with Section 3(a), the Executive shall be entitled to the following severance
compensation:

 

(a) Salary and Bonus. The Company shall pay to the Executive as severance pay a
lump sum, in cash, in full on the fifth day following the Executive’s last day
of employment with the Company (the “Date of Termination”) an amount equal to
the sum of: (i) the Executive’s highest biweekly base salary then in effect
during the 12-month period immediately preceding the Date of Termination
multiplied by twenty-six (26), and (ii) the Executive’s incentive compensation
bonus paid under any Incentive Plan of the Company then in effect during the
year of the Date of Termination assuming one hundred percent (100%) satisfaction
of all performance goals established under such Incentive Plan for the
Executive, subject to applicable tax withholding.

 

4



--------------------------------------------------------------------------------

(b) Stock Options. Unless otherwise specified by the Executive in writing, the
Company shall pay in cash to the Executive an amount equal to the difference
between the exercise price and the fair market price (which shall be calculated
based upon (i) the price of the Company’s stock as determined in connection with
the Change in Control event or (ii) the average Nasdaq trading price of the
Company’s stock for the twenty business days preceding the Date of Termination,
whichever is higher) of those shares of capital stock of the Company subject to
all stock options held, whether vested or unvested, by the Executive as of the
Date of Termination, and the Company shall withhold all appropriate taxes
related to such payment.

 

(c) Restricted Stock. All unvested restricted stock held by the Executive as of
the Date of Termination shall automatically vest as of the Date of Termination
and all certificates representing such restricted stock being held by the
Company shall be delivered to the Executive.

 

(d) Continuation of Benefits. The Company shall continue for a period of
twenty-four (24) months from the Date of Termination to provide the following
benefits to the Executive under COBRA on the same terms as provided to the
Executive on the Date of Termination:

 

(i) Participation in the Company’s medical, dental and vision plans; and

 

(ii) Long-term disability insurance;

 

provided however, that any benefits payable under this Section 4(d) shall
terminate at such time as the Executive becomes eligible for similar benefits
from any subsequent employer.

 

(e) Parachute Payment. In the event that any lump sum severance payment set
forth in this Section 4 either alone or together with other payments which the
Executive has the right to receive from the Company, would constitute a
“parachute payment” (as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”)), such lump sum severance payment shall be
increased to an amount as will result in the receipt by Executive of the full
lump sum severance payment under this Section 4 net of any excise tax imposed by
Section 4999 of the Code. The determination of any increase in the lump sum
severance payment under this Section 4 pursuant to the foregoing provision shall
be made by a nationally recognized public accounting firm chosen by the Company
in good faith, and such determination shall be conclusive and binding on the
Company and the Executive.

 

5. Severance Compensation Upon Other Termination. In the event that the Company
terminates Executive’s employment other than for Cause or as a result of
Executive’s Disability or Retirement, at any time during the term of this
Agreement in the absence of a Change in Control of the Company, Executive shall
be entitled to receive the salary and bonus severance payments set forth in
Section 4(a) above.

 

6. Payments Upon Death. In the event of death of the Executive during the term
of this Agreement, in addition to any applicable insurance payable as Executive
has designated, the Company shall pay Executive’s estate all salary due as of
his death, together with a final payment in an amount equal to twelve (12)
months of base salary at the rate in effect at the time of his death.

 

7. No Obligation to Mitigate Damages; Effect on Other Contractual Rights.

 

(a) The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor, except as set forth in Section 4(d), shall the amount of any
payment provided for under this Agreement be reduced by any compensation earned
by the Executive as the result of employment by another employer after the Date
of Termination, or otherwise.

 

5



--------------------------------------------------------------------------------

(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any Benefit Plan, Incentive Plan or Securities Plan,
employment agreement or other contract, plan or arrangement.

 

8. Successors to the Company and Executive.

 

(a) The Company will require any successor or assignee (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive’s employment for Good Reason. As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assignee to its business and/or assets as aforesaid which executes
and delivers the agreement provided for in this Section 8 or which otherwise
becomes bound by all of the terms and provisions of this Agreement by operation
of law.

 

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.

 

9. Release of Claims. The obligation of this Agreement shall constitute the only
obligations of the Company arising from the Company’s termination of Executive’s
employment for any reason. Upon the Company’s tender of payment hereunder the
Company shall have no obligation to Executive by reason of the terms of
employment other than those set forth herein, and the Executive agrees that
receipt of such payment shall constitute a full and final settlement and release
of all claims or rights against the Company, and Executive shall execute all
appropriate agreements reflecting such settlement and release.

 

10. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, as follows:

 

If to the Company:

 

Chief Executive Officer

Newport Corporation

1791 Deere Avenue

Irvine, CA 92606

 

6



--------------------------------------------------------------------------------

If to the Executive:

 

Robert J. Phillippy

______________

______________

 

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

11. Miscellaneous.

 

(a) Amendments. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company.

 

(b) No Waiver. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

(c) No Reliance. Each party acknowledges that, in entering into this Agreement,
it does not do so on the basis of or rely on any representation, warranty or
other provision except as expressly provided in this Agreement.

 

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to its
conflicts of law provisions.

 

(e) Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

(g) Arbitration, Legal Fees and Expenses. In the event of any controversy, claim
or dispute between the parties hereto arising out of or relating to this
Agreement, the matter shall be determined by arbitration, which shall take place
in Orange County, California, under the rules of the American Arbitration
Association; and a judgment upon such award may be entered in any court having
jurisdiction thereof. Any decision or award of such arbitrator shall be final
and binding upon the parties and shall not be appealable. The parties hereby
consent to the jurisdiction of such arbitrator and of any court having
jurisdiction to enter judgment upon and enforce any action taken by such
arbitrator. The Company shall pay all legal fees and expenses which the
Executive may incur as a result of the Company’s contesting the validity,
enforceability or the Executive’s interpretation of, or determinations under,
this Agreement.

 

(h) Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.

 

7



--------------------------------------------------------------------------------

(i) Entire Agreement. This Agreement contains all of the terms agreed upon
between the Executive and the Company with respect to the subject matter hereof
and replaces and supersedes all prior severance compensation or change in
control agreements between the Executive and the Company; and the Executive and
the Company agree that no term, provision or condition of this Agreement shall
be held to be altered, amended, changed or waived in any respect except by
subsequent written agreement of the Executive and the Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

“COMPANY”       “EXECUTIVE” NEWPORT CORPORATION    

 

By:

 

/s/ Robert G. Deuster

--------------------------------------------------------------------------------

     

/s/ Robert J. Phillippy

--------------------------------------------------------------------------------

   

Robert G. Deuster

Chairman, President and

Chief Executive Officer

     

Robert J. Phillippy

 

8